On the court’s motion, appeal from order which directed that appellant be furnished without charge a copy of the transcript of the minutes of the trial, but denied his application in all other respects, dismissed. (Code Crim. Pro., § 517; People v. Fryson, 21 A D 2d 979.) Appellant is entitled to be furnished without charge three copies of the record on appeal. (Code Crim. Pro., § 485, subd. 8.) In the event appellant considers the record incomplete, he may apply to the trial court to have it settled. (Code Crim. Pro., § 458; People v. Aurigemma, 13 A D 2d 792, cert. den. 368 U. S. 969.) Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur.